Citation Nr: 1521742	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-14 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for residuals of a right knee arthroplasty since November 1, 2007.

2. Entitlement to a rating in excess of 30 percent for residuals of a left knee arthroplasty since October 1, 2006.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1978 with approximately one year and nine months of prior active service.

This matter is on appeal from rating decisions in October 2005, June 2007 and December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.   

The Veteran testified before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issues of entitlement to service connection for an acquired psychiatric disorder and whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for a back disorder have been raised by the record in a March 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming entitlement to ratings in excess of 30 percent for residuals of a total knee replacement to each knee.  Specifically, following each procedure, he was granted a temporary total disability rating under 38 C.F.R. § 4.30 based on his need for convalescence.  Upon completion of his convalescence, his ratings have been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5055, which assigns a 100 percent rating for one year after arthroplasty, followed by a minimum 30 percent rating.  In this case, the 100 percent rating for his left knee terminated on September 30, 2006 and terminated on his right knee on October 31, 2007.  He does not dispute these dates, but only that his residuals should be rated higher than 30 percent from those dates forward.

Based on a review of the evidence, a remand is required before these claims may be adjudicated.  Specifically, at his hearing before the Board in March 2015, the Veteran has asserted that his bilateral knee disability has worsened since his most recent examination in in May 2008.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of these contentions, the Board concludes that an additional VA examination is necessary to determine the current nature and extent of his service-connected bilateral knee disability.  

As for the Veteran's TDIU claim, this may not be considered until the above development has been completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Saginaw, Michigan since April 2015, as well as from any other VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the records thereof. 

2.  Following completion of the above, schedule the Veteran for a VA examination to determine the current nature and severity of service-connected bilateral knee disability.  The examiner must review the claims file and must note that review in the report.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner should describe all symptomatology related to the service-connected bilateral knee disability to specifically include the range of motion in flexion and extension; the degree in motion at which pain begins; the degree of instability (if any) in the knee; and the degree of functional loss that results from any knee symptoms, to include symptoms such as locking, weakness, fatigability, incoordination, pain, and instability.  The examiner must consider the Veteran's lay statements regarding his disability, to include how his bilateral knee disability impairment affects his daily activities.

The examiner should comment on functional impairment caused solely by the service-connected knee disabilities relative to the Veteran's ability to engage in substantially gainful employment.

3.  After the above action is completed (as well as any other development the RO deems required), and if the claims are not fully granted, a supplemental statement of the case should be issued, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

